REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
3.	In the claims of this application contains claims directed to the following patentably distinct Groups as follows:
Group I, claim(s) 1-2, 5-6, 8, 11 and 14-15,
Group II, claim(s) 3, 9, 12 and 16,
Group lll, claim(s) 4, 10, 13 and 17,
Group lV, claim(s) 7;

Claim 1 of the Group I teaches specific technical features including wherein a maximum depth of a depression in an outermost surface of the second photosensitive resin film used in the second exposure step is less than 1.0 µm, of which claim 3 of Group II and claim 4 of group III are lacking; and Claim 1 of the Group I teaches specific technical features including a step of providing a double-sided plate that is an insulating substrate having conductive layers on respective surfaces thereof; a first coating step of coating a first surface of the double-sided plate with a first photosensitive resin film having a photosensitive resin layer and a support layer such that the photosensitive resin layer and the conductive layer come in contact with each other; a second coating step of coating a second surface of the double-sided plate with a second photosensitive resin film having a photosensitive resin layer and a support layer such that the photosensitive resin layer and the conductive layer come in contact with each other; a first exposure step of exposing the photosensitive resin film coating the first surface after the first and second coating steps; and a second exposure step of exposing the photosensitive resin film coating the second surface after the first exposure step, wherein a maximum depth of a depression in an outermost surface of the second photosensitive resin film used in the second exposure step is less than 1.0 µm, of which claim 7 of Group IV are lacking.
Claim 3 of the Group II teaches specific technical features including a second coating step of coating a surface of the conductive layer B1 with a laminated structure 
	Claim 4 of the Group III teaches specific technical features including a third coating step of coating a surface of the support layer constituting the photosensitive resin film D1 with a cover layer after the second coating step; a first exposure step of exposing the photosensitive resin film Cl after the third coating step; a cover layer detachment step of detaching the cover layer after the first exposure step; and a second exposure step of exposing the photosensitive resin film D1 after the cover layer detachment step, of which claim 1 of Group I are lacking; Claim 4 of the Group III teaches specific technical features including a third coating step of coating a surface of the support layer constituting the photosensitive resin film D1 with a cover layer after the second coating step; a first exposure step of exposing the photosensitive resin film Cl after the third coating step, of which claim 3 of Group II are lacking; and Claim 4 of the Group III teaches specific technical features including a step of providing a double-sided plate including the insulating substrate, a conductive layer A1 laminated on one surface thereof, and a conductive layer B1 laminated on another surface of the insulating substrate; a first coating step of coating a surface of the conductive layer Al with a photosensitive resin film C1 having a photosensitive resin layer and a support layer covering one surface thereof such that the photosensitive resin layer is in contact with the conductive layer A1; a second coating step of coating a surface of the conductive layer B1 with a photosensitive resin film D1 having a photosensitive resin layer and a 
	Claim 7 of the Group IV teaches specific technical features including a support layer covering one surface of the photosensitive resin layer and a cover layer covering a surface of the support layer, of which claim 1 of Group I are lacking.
Therefore, inventions of Group I, II, III and IV do not have a single general inventive concept, and do not meet the requirement of unity of invention.
4.	There is an examination and search burden for these patentably distinct Groups due to each Group lacks unity with each of the other Group. The Groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Group would not likely be applicable to another Group; and/or the Groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Group or invention to be examined even though the 
The election of an invention or Group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or Group.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848